DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including reserving, for a first entity, a charging window of time for a charging station, wherein the charging window is reserved from a second entity; receiving a reservation request for a charging session from an account associated with a user have a vehicle; determining a membership benefit associated with the reservation request, wherein the membership benefit is based on an association of the account with the first entity; and scheduling the charging session during the charging window for the vehicle based on the membership benefit.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the future vehicle charging behaviors of persons and related commercial relationships with charging service provider entities (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring charging session reservation information presented to a user based on, e.g., membership data or time data; ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—managing a network-controlled vehicle charging station).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (system, modules, non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (system, modules, non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor—see published Specification ¶¶ 0024, 30, 33-34 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit aspects of organizing human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements (another module is introduced in claim 7, but the same rationale of those in claim 1 also applies).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karner, et al., U.S. Pat. Pub. No.  2012/0197693 (Reference A of the attached PTO-892).
As per claim 1, Karner teaches a system for providing reserved charging, the system comprising: 
a reservation module configured to reserve a charging window of time for a charging station, wherein the charging window is reserved for a first entity from a second entity (¶¶ 0058, 71); 
a request module configured to receive a reservation request for a charging session from an account associated with a user have a vehicle (¶¶ 0057-59); 

a schedule module configured to schedule the charging session during the charging window for the vehicle based on the membership benefit (¶¶ 0057, 63). 
As per claim 2, Karner teaches claim 1 as above.  Karner further teaches the membership benefit confers scheduling options for the charging window (¶¶ 0057, 74-75). 
As per claim 3, Karner teaches claim 2 as above.  Karner further teaches the scheduling options include one or more of an increased number of charging sessions, longer charging durations, and longer booking window (¶¶ 0057, 74-75). 
As per claim 4, Karner teaches claim 1 as above.  Karner further teaches the membership benefit associated with the account is based on a purchase from the first entity (¶ 0080).
As per claim 5, Karner teaches claim 1 as above.  Karner further teaches the account includes a set of points (¶ 0164—credits), and wherein the membership benefit is based on a membership level commensurate with a subset of the set of points being redeemed in the reservation request (¶ 0115). 
As per claim 6, Karner teaches claim 1 as above.  Karner further teaches the reservation request includes scheduling options, and wherein the schedule module is further configured to approve or deny the reservation request based on the membership benefit (¶¶ 0057, 64, 74-75). 
As per claim 7, Karner teaches claim 1 as above.  Karner further teaches a verification module configured to verify the vehicle corresponding to the account is present at the charging station corresponding to the charging session (¶¶ 0064-65, 68). 
As per claim 8, Karner teaches claim 1 as above.  Karner further teaches the charging session corresponds to a parking area, and wherein the schedule module is further configured to transmit a notification to the account identifying a specific charging station prior to the charging session (¶¶ 0063, 71). 
As per claims 9-15. Karner teaches a method for providing reserved charging, the method comprising: steps implementing the functions of analogous claims 1-2, and 4-8 (see citations above).
As per claim 16-20, Karner teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Genschel, et al., U.S. Pat. Pub. No.  2010/0274656 (Reference B of the attached PTO-892) relates to providing reserved charging sessions. 
Carpinteri, et al., U.S. Pat. Pub. No.  2013/0211885 (Reference C of the attached PTO-892) relates to providing reserved charging sessions.
Thramann, U.S. Pat. Pub. No.  2013/0080254 (Reference D of the attached PTO-892) relates to providing reserved charging sessions.
Cho, U.S. Pat. Pub. No.  2014/0207498 (Reference E of the attached PTO-892) relates to providing reserved charging sessions.
Solomon, et al., U.S. Pat. Pub. No.  2015/0202975 (Reference F of the attached PTO-892) relates to providing reserved charging sessions.
Chan, et al., U.S. Pat. Pub. No.  2019/0070970 (Reference G of the attached PTO-892) relates to providing reserved charging sessions.
Lalwani, et al., U.S. Pat. Pub. No.  2019/0095872 (Reference H of the attached PTO-892) relates to providing reserved charging sessions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628